Exhibit 10.1

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

(as amended January 31, 2012)

1. Purposes of the Plan. The purposes of this Amended and Restated 2002 Stock
Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees, Directors and Consultants, and

 

  •  

to promote the success of the Company’s business.

Grants under the Plan may be Awards, Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Affiliate” means any “parent” or “subsidiary” as such terms are defined in
Rule 405 of the U.S. Securities Act of 1933, as amended. The Board shall have
the authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.

(c) “Applicable Laws” means the requirements relating to the administration of
stock incentive plans under U.S. state corporate laws, U.S. federal, state and
foreign securities laws, the Code, any stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any
foreign country or jurisdiction where Options or Awards are, or will be, granted
under the Plan.

(d) “Award” means a grant of Shares, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Performance-Based Awards, or of any other right to
receive Shares or cash pursuant to Section 12 of the Plan.

(e) “Award Agreement” means a written or electronic form of notice or agreement
between the Company and an Awardee evidencing the terms and conditions of an
individual Award. The Award Agreement is subject to the terms and conditions of
the Plan.

(f) “Awarded Stock” means the Common Stock subject to an Award.

(g) “Awardee” means the holder of an outstanding Award.

(h) “Board” means the board of directors of the Company.

(i) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or



--------------------------------------------------------------------------------

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the Directors are
Incumbent Directors. “Incumbent Directors” means Directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

(l) “Common Stock” means the common stock of the Company.

(m) “Company” means Trimble Navigation Limited, a California corporation.

(n) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary or Affiliate to render services to such entity
and the services rendered by the consultant or advisor are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities.

(o) “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

(p) “Director” means a member of the Board.

(q) “Disability” means that the Awardee or Optionee would qualify to receive
benefit payments under the long-term disability policy, as it may be amended
from time to time, of the Company or the Subsidiary or Affiliate to which the
Awardee or Optionee provides services regardless of whether the Awardee or
Optionee is covered by such policy. If the Company or Subsidiary or Affiliate to
which the Awardee or Optionee provides service does not have a long-term
disability plan in place, “Disability” means that an Awardee or Optionee is
unable to carry out the responsibilities and functions of the position held by
the Awardee or Optionee by reason of any medically determined physical or mental
impairment for a period of not less than ninety (90) consecutive days. An
Awardee or Optionee shall not be considered to have incurred a Disability unless
he or she furnishes proof of such impairment sufficient to satisfy the Board in
its discretion. Notwithstanding the foregoing, for purposes of Incentive Stock
Options granted under the Plan, “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.

(r) “Dividend Equivalents” means rights granted to an Awardee related to the
Award of Restricted Stock Units or other Awards for which Shares have not been
issued yet, which is a right to receive the equivalent value of dividends paid
on the Shares prior to vesting of the Award. Such Dividend Equivalents shall be
converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Administrator.



--------------------------------------------------------------------------------

(s) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary or Affiliate of the Company, but shall
exclude individuals who are classified by the Company or any Parent or
Subsidiary or Affiliate as (a) leased from or otherwise employed by a third
party, (b) independent contractors or (c) intermittent or temporary, even if any
such classification is changed retroactively as a result of an audit, litigation
or otherwise. A Service Provider shall not cease to be an Employee in the case
of (i) any leave of absence approved by the Company or protected under
applicable local laws, as interpreted by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary or
Affiliate, or any successor. For purposes of Incentive Stock Options, no such
leave may exceed three months, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three (3) months
following the last day of the three month period of such leave any Incentive
Stock Option held by the Optionee shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonstatutory Stock
Option. Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable, or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are reported;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(w) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(y) “Option” means a stock option granted pursuant to the Plan.

(z) “Option Agreement” means a written or electronic form of notice or agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant. The Option Agreement is subject to the terms and
conditions of the Plan.

(aa) “Optioned Stock” means the Common Stock subject to an Option.

(bb) “Optionee” means the holder of an outstanding Option.



--------------------------------------------------------------------------------

(cc) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(dd) “Performance-Based Award” means an Award granted pursuant to Section 11.

(ee) “Performance Criteria” means the criteria that the Administrator selects
for purposes of establishing the Performance Goal or Performance Goals for an
Awardee for a Performance Period. The Performance Criteria that will be used to
establish Performance Goals are limited to the following: earnings or net
earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added, sales or revenue, income, net income
(either before or after taxes), operating earnings, cash flow (including, but
not limited to, operating cash flow and free cash flow), cash flow return on
capital, return on assets or net assets, return on stockholders’ equity, return
on capital, stockholder returns, return on sales, gross or net profit margin,
productivity, expense, margins, operating efficiency, customer satisfaction,
working capital, earnings per Share, price per Share, market share, new
products, customer penetration, technology and risk management, any of which may
be measured either in absolute terms or as compared to any incremental increase
or as compared to results of a peer group. The Adminstrator shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period for such Awardee.

(ff) “Performance Goals” means, for a Performance Period, the goals established
in writing by the Administrator for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance, the performance of a Subsidiary or Affiliate, the
performance of a division or a business unit of the Company or a Subsidiary or
Affiliate, or the performance of an individual. The Administrator, in its
discretion, may, to the extent consistent with, and within the time prescribed
by, Section 162(m) of the Code, appropriately adjust or modify the calculation
of Performance Goals for such Performance Period in order to prevent the
dilution or enlargement of the rights of Awardees (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

(gg) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining an Awardee’s right to, and the payment of, a Performance-Based
Award.

(hh) “Plan” means this Amended and Restated 2002 Stock Plan, as amended from
time to time.

(ii) “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

(jj) “Restricted Stock” means Shares subject to certain restrictions, granted
pursuant to Section 8 of the Plan.

(kk) “Restricted Stock Unit” means the right to receive a Share, or the Fair
Market Value of a Share in cash, granted pursuant to Section 9 of the Plan.

(ll) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(mm) “Section 16(b)” means Section 16(b) of the Exchange Act.



--------------------------------------------------------------------------------

(nn) “Service Provider” means an Employee, Director or Consultant.

(oo) “Share” means a share of Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(pp) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(qq) “Stock Appreciation Right” means the right, granted pursuant to Section 10,
to receive a payment, equal to the excess of the Fair Market Value of a
specified number of Shares on the date the Stock Appreciation Right is
exercised, over the grant price of the Shares.

3. Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be awarded or optioned and
delivered under the Plan is 28,900,000 Shares, plus (a) any Shares which were
reserved but not issued under the Company’s 1993 Stock Option Plan (the “1993
Plan”), and (b) any Shares returned to the 1993 Plan as a result of termination
of options granted under the 1993 Plan; provided, however, that the maximum
aggregate number of Shares that may be issued pursuant to the exercise of
Incentive Stock Options shall in no event exceed 28,900,000 Shares. Any Shares
that are subject to Options or Stock Appreciation Rights shall be counted
against this limit as one (1) Share for every one (1) Share granted. Any Shares
that are subject to any Awards other than Options or Stock Appreciation Rights
or other Awards which Awardees pay full value for (as determined on the date of
the grant) shall be counted against this limit as 1.69 Shares for every one
(1) Share granted. The Shares issued hereunder may be authorized, but unissued,
or reacquired Common Stock.

If an Award or Option expires, is cancelled, forfeited or becomes unexercisable
without having been exercised in full or otherwise settled in full, or is
settled in cash, the undelivered Shares which were subject thereto shall, unless
the Plan has terminated, become available for future Awards or Options under the
Plan. To the extent permitted by applicable law or any exchange rule, Shares
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Subsidiary
shall not be counted against Shares available for grant pursuant to this Plan.
The payment of Dividend Equivalent rights in cash in conjunction with any
outstanding Awards shall not be counted against the Shares available for
issuance under the Plan. Notwithstanding the provisions of this Section 3, no
Shares may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards or Options granted hereunder as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.



--------------------------------------------------------------------------------

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

(i) to select the Service Providers to whom Awards or Options may be granted
hereunder;

(ii) to determine the number of shares of Common Stock or other amounts to be
covered by each Award or Option granted hereunder and to determine the amount,
if any, of cash payment to be made to an Awardee;

(iii) to approve forms of agreements for use under the Plan;

(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award or Option granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options may be exercised (which may be based on performance criteria), the time
or times when Awards vest (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or Option or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

(v) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vi) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(vii) to modify or amend each Award or Option (subject to Section 15(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan; provided, however, that except in connection with a corporate transaction
involving the company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for other Awards or Options or Stock
Appreciation Rights with an exercise price that is less than the exercise price
of the original Options or Stock Appreciation Rights, without the approval of
the Company’s shareholders; provided further, however, that the Administrator
shall not have the discretionary authority to accelerate or delay issuance of
Shares under an Option or Award that constitutes a deferral of compensation
within the meaning of Section 409A of the Code, except to the extent that such
acceleration or delay may, in the discretion of the Administrator, be effected
in a manner that will not cause any person to incur taxes, interest or penalties
under Section 409A of the Code;

(viii) to allow Awardees or Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or vesting of an Award that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined. All elections by an Awardee or Optionee
to have Shares withheld for this purpose shall be made in such form and under
such conditions as the Administrator may deem necessary or advisable;

(ix) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award or Option previously granted by the
Administrator; and



--------------------------------------------------------------------------------

(x) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Awardees
and Optionees and any other holders of Awards or Options.

5. Eligibility. Nonstatutory Stock Options and Awards may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees of the
Company or a Parent or Subsidiary of the Company.

6. Limitations.

(a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

(b) Neither the Plan nor any Award or Option shall confer upon an Awardee or
Optionee any right with respect to continuing that individual’s relationship as
a Service Provider with the Company, nor shall they interfere in any way with
the Awardee’s or Optionee’s right or the Company’s right to terminate such
relationship at any time, with or without cause.

(c) The following limitations shall apply to grants of Awards and Options:

(i) No Service Provider shall be granted, in any fiscal year of the Company,
Options and Awards covering more than 600,000 Shares.

(ii) In connection with his or her initial service, a Service Provider may be
granted Options and Awards covering an additional 900,000 Shares, which shall
not count against the limit set forth in subsection (i) above.

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 14.

(iv) If an Award or Option is cancelled in the same fiscal year of the Company
in which it was granted (other than in connection with a transaction described
in Section 14), the cancelled Option or Award will be counted against the limits
set forth in subsections (i) and (ii) above.

7. Stock Options. The Administrator is authorized to make grants of Options to
any Service Provider on the terms stated below.

(a) Term. The term of each Option shall be ten (10) years from the date of grant
or such shorter term as may be provided in the Option Agreement. However, in the
case of an Incentive Stock Option granted to an Optionee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option shall be
five (5) years from the date of grant or such shorter term as may be provided in
the Option Agreement.



--------------------------------------------------------------------------------

(b) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(i) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.

Notwithstanding the foregoing, Options may be granted with a per Share exercise
price of less than 100% of the Fair Market Value per Share on the date of grant
pursuant to a merger or consolidation of or by the Company with or into another
corporation, the purchase or acquisition of property or stock by the Company of
another corporation, any spin-off or other distribution of stock or property by
the Company or another corporation, any reorganization of the Company, or any
partial or complete liquidation of the Company, if such action by the Company or
other corporation results in a significant number of Employees being transferred
to a new employer or discharged, or in the creation or severance of the
Parent-Subsidiary relationship.

(c) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

(d) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

(i) cash;

(ii) check;

(iii) promissory note;

(iv) other Shares which, in the case of Shares acquired directly or indirectly
from the Company, have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised;

(v) consideration received by the Company under a cashless exercise program
approved by the Company;

(vi) a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

(vii) any combination of the foregoing methods of payment; or

(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.



--------------------------------------------------------------------------------

(e) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Awards and Options granted hereunder shall be suspended during any unpaid leave
of absence to the extent permitted under Applicable Laws. An Option may not be
exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company (or its designated agent)
receives: (i) written or electronic notice of exercise (in accordance with the
Option Agreement) from the person entitled to exercise the Option or such
person’s authorized agent, and (ii) full payment for the Shares with respect to
which the Option is exercised. Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Option
Agreement and the Plan. Shares issued upon exercise of an Option shall be issued
in the name of the Optionee. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the Optioned Stock, notwithstanding
the exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for delivery under the
Option, by the number of Shares as to which the Option is exercised.

(f) Termination of Relationship as a Service Provider. If an Optionee ceases to
be a Service Provider, other than upon the Optionee’s death or Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three
(3) months following the Optionee’s termination. If an Optionee ceases to be a
Service Provider, for any reason, all unvested Shares covered by his or her
Option shall be forfeited. If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

(g) Disability of Optionee. If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(h) Death of Optionee. If an Optionee dies while a Service Provider or within
thirty (30) days (or such longer period of time not exceeding three (3) months
as is determined by the Administrator), the Option may be exercised following
the Optionee’s death within such period of time as is specified in the Option
Agreement to the extent that the Option is vested on the date of death (but in
no event may the option be exercised later than the expiration of the term of
such Option as set forth in the Option Agreement), by the personal
representative of the Optionee’s estate or by the person(s) to whom the Option
is transferred pursuant to the Optionee’s will or in accordance with the laws of
descent and distribution. In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s death. If, at the time of death, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan. If the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.



--------------------------------------------------------------------------------

8. Grant of Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Service Provider selected by the Administrator in such
amounts and subject to such terms and conditions as determined by the
Administrator.

(a) Purchase Price. At the time of the grant of an Award of Restricted Stock,
the Administrator shall determine the price, if any, to be paid by the Awardee
for each Share subject to the Award of Restricted Stock. To the extent required
by Applicable Laws, the price to be paid by the Awardee for each Share subject
to the Award of Restricted Stock shall not be less than the amount required by
Applicable Laws (if any). The purchase price of Shares (if any) acquired
pursuant to the Award of Restricted Stock shall be paid either: (i) in cash at
the time of purchase; (ii) at the sole discretion of the Administrator, by
services rendered or to be rendered to the Company or a Subsidiary or Affiliate;
or (iii) in any other form of legal consideration that may be acceptable to the
Administrator in its sole discretion and in compliance with Applicable Laws.

(b) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Administrator may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.

(c) Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Awardee, certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company may, at its discretion, retain physical possession of the certificate
until such time as all applicable restrictions lapse.

9. Restricted Stock Units. The Administrator is authorized to make Awards of
Restricted Stock Units to any Service Provider selected by the Committee in such
amounts and subject to such terms and conditions as determined by the
Administrator. At the time of grant, the Administrator shall specify the date or
dates on which the Restricted Stock Units shall vest and become nonforfeitable,
and may specify such conditions to vesting as it deems appropriate. On the
vesting date, the Company shall transfer to the Awardee one unrestricted, fully
transferable Share for each Restricted Stock Unit scheduled to be paid out on
such date and not previously forfeited. Alternatively, settlement of a
Restricted Stock Unit may be made in cash (in an amount reflecting the Fair
Market Value of Shares that would have been issued) or any combination of cash
and Shares, as determined by the Administrator, in its sole discretion. The
Administrator may authorize Dividend Equivalents to be paid on outstanding
Restricted Stock Units. If Dividend Equivalents are authorized to be paid, they
may be paid at the time dividends are declared on the Shares or at the time the
awards vest and they may be paid in either cash or Shares, in the discretion of
the Administrator.

10. Stock Appreciation Rights. The Administrator is authorized to make Awards of
Stock Appreciation Rights to any Service Provider selected by the Administrator
in such amounts and subject to such terms and conditions as determined by the
Administrator.

(a) Description. A Stock Appreciation Right shall entitle the Awardee (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Shares on the date the Stock Appreciation Right is exercised over (B) the
grant price of the Stock Appreciation Right and (ii) the number of Shares with
respect to which the Stock Appreciation Right is exercised, subject to any
limitations the Administrator may impose.



--------------------------------------------------------------------------------

(b) Grant Price. The grant price per Share subject to a Stock Appreciation Right
shall be determined by the Administrator and set forth in the Award Agreement;
provided that, the per Share grant price for any Stock Appreciation Right shall
not be less than 100% of the Fair Market Value of a Share on the date of grant.

(c) Payment and Limitations on Exercise.

(i) Payment of the amounts determined under Section 10(c) hereof shall be in
cash, in Shares (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Administrator.

(ii) To the extent any payment under Section 10(a) is effected in Shares, it
shall be made subject to satisfaction of all applicable provisions of Section 7
pertaining to Options.

(d) Term. The term of any Stock Appreciation Right shall be no longer than ten
(10) years from the date of grant.

11. Performance-Based Awards for Covered Employees.

(a) Purpose. The purpose of this Section 11 is to provide the Administrator the
ability to qualify Awards other than Options and Stock Appreciation Rights as
Qualified Performance-Based Compensation as determined under Code
Section 162(m). If the Administrator, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Section 11
shall control over any contrary provision contained in this Plan; provided,
however, that the Administrator may in its discretion grant Awards to Covered
Employees that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Section 11.

(b) Applicability. This Section 11 shall apply only to those Covered Employees
selected by the Administrator to receive Performance-Based Awards that are
intended to qualify as Qualified Performance-Based Compensation. The designation
of a Covered Employee as an Awardee for a Performance Period shall not in any
manner entitle the Awardee to receive an Award for the period. Moreover,
designation of a Covered Employee as an for a particular Performance Period
shall not require designation of such Covered Employee as an Awardee in any
subsequent Performance Period and designation of one Covered Employee as an
Awardee shall not require designation of any other Covered Employees as an
Awardee in such period or in any other period.

(c) Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under this
Plan which may be granted to one or more Covered Employees, no later than ninety
(90) days following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Section 162(m) of the Code), the Administrator shall,
in writing, (a) designate one or more Covered Employees, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (d) specify the relationship between
Performance Criteria and the Performance Goals and the amounts of such Awards,
as applicable, to be earned by each Covered Employee for such Performance
Period. Following the completion of each Performance Period, the Committee shall
certify in writing whether the applicable Performance Goals have been achieved
for such Performance Period. In determining the amount earned by a Covered
Employee, the Administrator shall have the right to reduce or eliminate (but not
to increase) the amount payable at a given level of performance to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period.



--------------------------------------------------------------------------------

(d) Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, an Awardee must be employed by the Company or a
Subsidiary or Affiliate on the day a Performance-Based Award for the appropriate
Performance Period is paid to the Awardee. Furthermore, an Awardee shall be
eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.

(e) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

12. Other Awards. The Administrator is authorized under the Plan to make any
other Award to a Service Provider that is not inconsistent with the provisions
of the Plan and that by its terms involves or might involve the issuance of
(i) Shares, (ii) a right with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions, or (iii) any other right with the
value derived from the value of the Shares. The Administrator may establish one
or more separate programs under the Plan for the purpose of issuing particular
forms of Awards to one or more classes of Awardees on such terms and conditions
as determined by the Administrator from time to time.

13. General Provisions Applicable to All Awards.

(a) Transferability of Awards and Options. Incentive Stock Option may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and, may be
exercised, during the lifetime of the Optionee, only by the Optionee. Unless
determined otherwise by the Administrator, an Award or Nonstatutory Stock Option
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution and may
be exercised (if applicable), during the lifetime of the Optionee or Awardee,
only by the Optionee or Awardee. If the Administrator makes an Award or
Nonstatutory Stock Option transferable, such Award or Nonstatutory Stock Option
shall contain such additional terms and conditions as the Administrator deems
appropriate.

(b) Term. Except as otherwise provided herein, the term of any Award or Option
(to the extent applicable) shall be no longer than ten (10) years from the date
of grant.

(c) Exercise and Vesting upon Termination of Employment or Service. Unless
otherwise set forth in the Award Agreement, all unvested Awards will terminate
effective upon termination of employment or service for any reason. Unless
otherwise set forth in the Award Agreement, in the case of Awards that have an
exercise period (e.g., Stock Appreciation Rights), if the Awardee ceases to be a
Service Provider as a result of his or her death or Disability, he or she (or
his or her heirs or personal representative of his or her estate in the case of
death) will have twelve (12) months after the date of termination to exercise
outstanding vested Awards or shorter period if the expiration date for the Award
is earlier. All Shares subject to unvested Awards that terminate upon
termination of service and all unexercised Awards after expiration of the post
termination will revert to the Plan.

(d) Form of Payment. Payments with respect to any Awards granted under the Plan
shall be made in cash, in Shares, or a combination of both, as determined by the
Administrator.

(e) Award Agreement. All Awards under this Plan shall be subject to such
additional terms and conditions as determined by the Administrator and shall be
evidenced by an Award Agreement.

(f) Date of Grant. The date of grant of an Award or Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award or Option, or such other later date as is determined by the
Administrator in accordance with Applicable Laws. Notice of the determination
shall be provided to each Awardee and Optionee within a reasonable time after
the date of such grant.



--------------------------------------------------------------------------------

(g) Timing of Settlement. At the time of grant, the Administrator shall specify
the settlement date applicable to an Award, which shall be no earlier than the
vesting date(s) applicable to the relevant Award and may be later than the
vesting date(s) to the extent and under the terms determined by the
Administrator.

(h) Exercise or Purchase Price. The Administrator may establish the exercise or
purchase price (if any) of any Award provided however that such price shall not
be less than required by Applicable Law.

(i) Vesting Conditions. The Administrator has the discretion to provide for
vesting conditions for Awards tied to performance conditions which do not
satisfy the requirements for Qualified Performance-Based Compensation as
determined under Code Section 162(m).

(j) Dividend Equivalents. The Administrator may determine at the time of grant
whether Awards (other than those Awards pursuant to which Shares are issued at
grant) will provide for Dividend Equivalent rights.

14. Adjustments; Dissolution; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Award
and Option and the numerical limits of Section 6. The adjustments provided under
this Section 14(a) shall be final and binding on the affected Optionee or
Awardee and the Company.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Awardee and
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee or
Awardee to have the right to exercise his or her Option or Award (if
exercisable) until ten (10) days prior to such transaction as to all of the
Optioned/Awarded Stock covered thereby, including Shares as to which the Option
or Award would not otherwise be exercisable. The Administrator in its discretion
may provide that the vesting of an Award or Option accelerate at any time prior
to such transaction. To the extent it has not been previously exercised, an
Option or Award (if exercisable) will terminate immediately prior to the
consummation of such proposed action, and unvested Awards will be forfeited
immediately prior to the consummation of such proposed action.

(c) Merger or Change in Control. In the event of a merger of the Company with or
into another corporation, or a Change in Control, each outstanding Award and
Option shall be assumed or an equivalent award, option or right substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event the successor corporation does not agree to assume the
Award or Option, or substitute an equivalent option or right, the Administrator
shall, in lieu of such assumption or substitution, provide for the Awardee or
Optionee to have the right to vest in and exercise the Option or Award (if
exercisable) as to all of the Optioned/Awarded Stock, including Shares as to
which the Option or Award) would not otherwise be vested or exercisable, and in
the case of an unvested Award, to vest in the entire Award. If the Administrator
makes an Option or Award (if exercisable) fully vested and exercisable in lieu
of assumption or substitution in the event of a merger or Change in Control, the
Administrator shall notify the Optionee or Awardee that the Option or Award
shall be fully vested and exercisable for a period of fifteen (15) days from the
date of such notice, and the Option or Award (if exercisable) will terminate
upon the expiration of such period. If, in such a merger or Change in Control,
the Award or Option is assumed or an equivalent award or option or right is
substituted by such successor corporation or a Parent or Subsidiary of such
successor corporation, and if during a one-year period after the effective date
of such merger or Change in Control, the Awardee’s or Optionee’s status as a
Service Provider is terminated for any reason other than the Awardee’s or
Optionee’s voluntary termination of such relationship, then (i) in the case of
an Option or an Award (if exercisable), the Optionee or Awardee shall have the
right within three (3) months thereafter to exercise the Option or Award (if
exercisable) as to all of the Optioned/Awarded Stock, including Shares as to
which the Option or Award (if exercisable) would not be otherwise exercisable,
effective as of the date of such termination and (ii) in the case of an unvested
Award, the Award shall be fully vested on the date of such termination.



--------------------------------------------------------------------------------

For the purposes of this subsection (c), the Award or Option shall be considered
assumed if, following the merger or Change in Control, the option or right
confers the right to purchase or receive, for each Share of Awarded Stock
subject to the Award or each Share of Optioned Stock subject to the Option, in
each case, immediately prior to the merger or Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the merger or Change in Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change in Control is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option or an Award (if exercisable), for each Share of Optioned
Stock subject to the Option and each Share of Awarded Stock subject to the
Award, and upon the vesting of an Award, for each Share of Awarded Stock to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control.

15. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan. The Board may not materially alter the Plan without
shareholder approval, including by increasing the benefits accrued to Awardees
or Optionees under the Plan; increasing the number of securities which may be
issued under the Plan; modifying the requirements for participation in the Plan;
or including a provision allowing the Board to lapse or waive restrictions at
its discretion.

(b) Shareholder Approval. The Company shall obtain shareholder approval of this
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws and paragraph (c) below.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan or any Award or Option shall (i) impair the rights of
any Awardee or Optionee, unless mutually agreed otherwise between the Awardee or
Optionee and the Administrator, which agreement must be in writing and signed by
the Awardee or Optionee and the Company or (ii) permit the reduction of the
exercise price of an Option or Stock Appreciation Right after it has been
granted (except for adjustments made pursuant to Section 14 of the Plan), unless
approved by the Company’s shareholders. Neither may the Administrator, without
the approval of the Company’s shareholders, cancel any outstanding Option or
Stock Appreciation Right and replace it with a new Option or Stock Appreciation
Right with a lower exercise price, where the economic effect would be the same
as reducing the exercise price of the cancelled Option or Stock Appreciation
Right. Termination of the Plan shall not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards and Options
granted under the Plan prior to the date of such termination. Any increase in
the number of Shares subject to the Plan, other than pursuant to Section 14
hereof, shall be approved by the Company’s shareholders.

16. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or Award (if exercisable) or the vesting of an Award unless the exercise
of such Option or Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.



--------------------------------------------------------------------------------

(b) Investment Representations. As a condition to the exercise of an Option or
Award (if exercisable), the Company may require the person exercising such
Option or Award to represent and warrant at the time of any such exercise that
the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.

17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

19. Shareholder Approval; Effective Date; Plan Term for ISO Grants. The Plan
shall be subject to approval by the shareholders of the Company within twelve
(12) months after the date the Plan is adopted. Such shareholder approval shall
be obtained in the manner and to the degree required under Applicable Laws. The
Plan shall be effective as of the date the Plan is approved by the Company’s
shareholders (the “Effective Date”). No Incentive Stock Options may be granted
under the Plan after the earlier or the tenth (10th) anniversary of (a) the date
the Plan is approved by the Board or (b) the Effective Date.

20. Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California.

21. Section 409A. To the extent that the Administrator determines that any Award
or Option granted under the Plan is subject to Section 409A of the Code, the
Award Agreement or Option Agreement evidencing such Award or Option shall
incorporate the terms and conditions required by Section 409A of the Code. To
the extent applicable, the Plan and Award Agreements and Option Agreements shall
be interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award or Option may be subject to Section 409A of the Code
and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Administrator
may, without consent of the Awardee or Optionee, adopt such amendments to the
Plan and the applicable Award Agreement or Option Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award or Option from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award or Option, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

22. Tax Withholding. The Company or any Subsidiary or Affiliate, as appropriate,
shall have the authority and the right to deduct or withhold, or require an to
remit to the Company, an amount sufficient to satisfy U.S. federal, state, and
local taxes and taxes imposed by jurisdictions outside of the United States
(including income tax, social insurance contributions, payment on account and
any other taxes that may be due) required by law to be withheld with respect to
any taxable event concerning an Optionee or Awardee arising as a result of this
Plan or to take such other action as may be necessary in the opinion of the
Company or a Subsidiary or Affiliate, as appropriate, to satisfy withholding
obligations for the payment of taxes. The Administrator may in its discretion
and in satisfaction of the foregoing requirement allow a participant to elect to
have the Company withhold Shares otherwise issuable under an Option or Award (or
allow the return of Shares) having a Fair Market Value equal to the sums
required to be withheld. No Shares shall be delivered hereunder to any Optionee
or Awardee or other person until the Optionee or Awardee, or such other person
has made arrangements acceptable to the Administrator for the satisfaction of
these tax obligations with respect to any taxable event concerning the Optionee
or Awardee, or such other person arising as a result of the Options or Awards
made under this Plan.



--------------------------------------------------------------------------------

23. No Right to Employment or Services. Nothing in the Plan or any Award
Agreement or Option Agreement shall interfere with or limit in any way the right
of the Company or any Subsidiary or Affiliate to terminate any Awardee’s or
Optionee’s employment or services at any time, nor confer upon any Awardee or
Optionee any right to continue in the employ or service of the Company or any
Subsidiary or Affiliate.

24. Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to an Awardee
pursuant to an Award, nothing contained in the Plan or any Award Agreement shall
give the Awardee any rights that are greater than those of a general creditor of
the Company or any Subsidiary or Affiliate.

25. No Representations or Covenants with respect to Tax Qualification. Although
the Company may endeavor to (1) qualify an Award for favorable tax treatment
under the laws of the United States or jurisdictions outside of the United
States (e.g., incentive stock options under Section 422 of the Code or
French-qualified stock options) or (2) avoid adverse tax treatment (e.g., under
Sections 280G, 409A or 457A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment and any liability to any Optionee or Awardee for
failure to maintain favorable or avoid unfavorable tax result. The Company shall
be unconstrained in its corporate activities without regard to the potential
negative tax impact on Awardees or Optionees under the Plan.